DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”).

As to claim 1, Kasai discloses a projection optical system comprising an eyepiece optical system (Kasai, head-up display device 10, Figure 1) configured to refract and reflect a light emitted from an image forming unit for forming image information to display a virtual image (Kasai, The projection device 18 is a device , wherein
the eyepiece optical system includes at least a concave lens (Kasai, The light diffusion unit 25 is a unit including a concave lens that diverges light beams of the backlight unit 26 and a diffusion plate. Figure 1, ¶ [0024]), a folding mirror (Kasai, plane mirror 27, Figure 1), and a concave mirror (Kasai, concave mirror 28, Figure 1) which are successively placed in order from the image forming unit. As shown in figure 1 of Kasai, the concave lens, the plane mirror, and the concave mirror are successively placed.
As to claim 3, Kasai discloses a head-up display (Kasai, head-up display device 10, Figure 1) comprising:
an image forming unit configured to emit an image light including image information (Kasai, The housing 23 accommodates a projector 32 including a liquid crystal unit 24, a light diffusion unit 25, a backlight unit 26, Figure 1, ¶ [0022]); and
an eyepiece optical system configured to refract and reflect the image light emitted from the image forming unit to display a virtual image (Kasai, The projection device 18 is a device that projects an image for reflection-displaying a display image on the display portion 16 of the windshield 11. Figure 1, ¶ [0022]), wherein
the image forming unit includes a backlight and a liquid crystal display panel (Kasai, The housing 23 accommodates a projector 32 including a liquid crystal unit 24, a light diffusion unit 25, a backlight unit 26, Figure 1, ¶ [0022]), and
the eyepiece optical system includes at least a concave lens (Kasai, The light diffusion unit 25 is a unit including a concave lens that diverges light beams of the backlight unit 26 and a diffusion plate. Figure 1, ¶ [0024]), a folding mirror (Kasai, plane mirror 27, Figure 1), and a concave mirror (Kasai, concave mirror 28, Figure 1) which are successively placed in order close to the liquid crystal display panel along an emission direction of the image light. As shown in figure 1 of Kasai, the concave lens, the plane mirror, and the concave mirror are successively placed along an emission direction of the projected light.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”) in view of U.S. Pub. No. 2014/0268358 by Kusaka et al. (“Kusaka”).

As to claim 2, Kasai does not expressly teach the projection optical system wherein at least one of the concave lens and the folding mirror have free curved surface shape.
Kusaka teaches a virtual image display device wherein at least one of the concave lens and the folding mirror have free curved surface shape (Kusaka, bend mirror 40 has a shape of a concave surface or a free curved surface, and may have a function of correcting the angle of view of the light projected from the image projection device 10, Figure 14, ¶ [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s plane mirror to include Kusaka’s bend mirror with free curved shape because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s plane mirror and Kusaka’s bend mirror with free curved shape perform the same general and predictable function, the predictable function being providing a folding mirror for the projected image display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any 
Thus, Kasai, as modified by Kusaka, teaches the mirror having a free curved surface.
As to claim 6, Kasai does not expressly teach the head-up display wherein at least one of the concave lens and the folding mirror have free curved surface shape.
Kusaka teaches a virtual image display device wherein at least one of the concave lens and the folding mirror have free curved surface shape (Kusaka, bend mirror 40 has a shape of a concave surface or a free curved surface, and may have a function of correcting the angle of view of the light projected from the image projection device 10, Figure 14, ¶ [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s plane mirror to include Kusaka’s bend mirror with free curved shape because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s plane mirror and Kusaka’s bend mirror with free curved shape perform the same general and predictable function, the predictable function being providing a folding mirror for the projected image display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any 
Thus, Kasai, as modified by Kusaka, teaches the mirror having a free curved surface.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”) in view of U.S. Pub. No. 2010/0208364 by Minefuji (“Minefuji”).

As to claim 4, Kasai discloses a head-up display (Kasai, head-up display device 10, Figure 1) comprising:
an image forming unit configured to emit an image light including image information (Kasai, The housing 23 accommodates a projector 32 including a liquid crystal unit 24, a light diffusion unit 25, a backlight unit 26, Figure 1, ¶ [0022]); and 
an eyepiece optical system configured to refract and reflect the image light emitted from the image forming unit to display a virtual image (Kasai, The projection device 18 is a device that projects an image for reflection-displaying a display image on the display portion 16 of the windshield 11. Figure 1, ¶ [0022]), wherein 
the eyepiece optical system includes at least a concave lens (Kasai, The light diffusion unit 25 is a unit including a concave lens that diverges light beams of the , a folding mirror (Kasai, plane mirror 27, Figure 1), and a concave mirror (Kasai, concave mirror 28, Figure 1) which are successively placed in order close to the image forming unit along an emission direction of the image light. As shown in figure 1 of Kasai, the concave lens, the plane mirror, and the concave mirror are successively placed along an emission direction of the projected light.
Kasai does not expressly teach wherein 
the image forming unit includes a relay optical system configured to form an image of a light valve and a screen plate having a diffusion capability,
Minefuji teaches a projection optical system with a projection type image display device 100 (Figure 8) wherein 
the image forming unit includes a relay optical system configured to form an image of a light valve (Minefuji, three liquid crystal light valves 65a, 65b, and 65c, Figure 8, ¶ [0098]) and a screen plate having a diffusion capability (Minefuji, a second lens array 61e for adjusting the diffusion of the partial light beams thus divided, Figure 8, ¶ [0096]),
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s projector to include Minefuji’s projection image display device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s projector and Minefuji’s projection image display device perform the same general and predictable function, the predictable function being providing a projector for a head up display system. Since each individual element and 
Thus, Kasai, as modified by Minefuji, teaches the projector with a light valve and diffusion lens array.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”) in view of U.S. Pub. No. 2015/0036108 by Taniguchi et al. (“Taniguchi”).

As to claim 5, Kasai discloses a head-up display (Kasai, head-up display device 10, Figure 1) comprising:
an image forming unit configured to emit an image light including image information (Kasai, The housing 23 accommodates a projector 32 including a liquid crystal unit 24, a light diffusion unit 25, a backlight unit 26, Figure 1, ¶ [0022]); and 
an eyepiece optical system configured to refract and reflect the image light emitted from the image forming unit to display a virtual image (Kasai, The projection device 18 is a device that projects an image for reflection-displaying a display image on the display portion 16 of the windshield 11. Figure 1, ¶ [0022]), wherein 
the eyepiece optical system includes at least a concave lens (Kasai, The light diffusion unit 25 is a unit including a concave lens that diverges light beams of the backlight unit 26 and a diffusion plate. Figure 1, ¶ [0024]), a folding mirror (Kasai, plane mirror 27, Figure 1), and a concave mirror (Kasai, concave mirror 28, Figure 1) which are successively placed in order close to the image forming unit along an emission direction of the image light. As shown in figure 1 of Kasai, the concave lens, the plane mirror, and the concave mirror are successively placed along an emission direction of the projected light.
Kasai does not expressly teach
the image forming unit includes: 
a laser light source; 
an optical scanning unit configured to perform optical scanning of the laser light source by rotation of a reflection surface; and 
a screen plate configured to diffuse an emission light from the laser light source, 
Taniguchi teaches a projection type image display device wherein
the image forming unit includes: 
a laser light source (Taniguchi, the light source 11, various types of laser systems, including a semiconductor laser system, that emit laser light as coherent light can be used. Figure 1, ¶ [0029]); 
an optical scanning unit configured to perform optical scanning of the laser light source by rotation of a reflection surface (Taniguchi, the coherent light is scanned by the optical scanning section 15, which consequently sequentially changes ; and 
a screen plate (Taniguchi, projection optical system 32, Figure 1) configured to diffuse an emission light from the laser light source (Taniguchi,  the modulated light Lc modulated by the optical modulation element 31 is magnified by the projection optical system 32 and projected on the screen 41 as the image reproduction light Ld, allowing a viewer to observe an image reflected from or transmitted through the screen 41. At this time, the coherent lights diffused on a surface of the screen 41 interfere with each other to cause speckle. However, in the present embodiment, the coherent light is scanned by the optical scanning section 15, which consequently sequentially changes an incident angle of the image reproduction light Ld to be projected on the screen 41. This extremely effectively makes the speckle less noticeable. Figure 1, ¶ [0042]), 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s projector to include Taniguchi, projection display device because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s projector and Taniguchi, projection display device perform the same general and predictable function, the predictable function being providing a projection based display system. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kasai’s projector by replacing it 
Thus, Kasai, as modified by Taniguchi, teaches the laser light source and optical system for a projection display device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”), in view of U.S. Pub. No. 2010/0208364 by Minefuji (“Minefuji”), and in further view of U.S. Pub. No. 2014/0268358 by Kusaka et al. (“Kusaka”).

As to claim 7, Kasai, as modified by Minefuji, does not expressly teach the head-up display wherein at least one of the concave lens and the folding mirror have free curved surface shape.
Kusaka teaches a virtual image display device wherein at least one of the concave lens and the folding mirror have free curved surface shape (Kusaka, bend mirror 40 has a shape of a concave surface or a free curved surface, and may have a function of correcting the angle of view of the light projected from the image projection device 10, Figure 14, ¶ [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s plane mirror to include Kusaka’s bend mirror with free curved shape because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s plane mirror and Kusaka’s bend mirror with free curved shape 
Thus, Kasai, as modified by Kusaka, teaches the mirror having a free curved surface.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0317273 by Kasai et al. (“Kasai”), in view of U.S. Pub. No. 2015/0036108 by Taniguchi et al. (“Taniguchi”), and in further view of U.S. Pub. No. 2014/0268358 by Kusaka et al. (“Kusaka”).

As to claim 8, Kasai, as modified by Taniguchi, does not expressly teach the head-up display wherein at least one of the concave lens and the folding mirror have free curved surface shape. 
Kusaka teaches a virtual image display device wherein at least one of the concave lens and the folding mirror have free curved surface shape (Kusaka, bend mirror 40 has a shape of a concave surface or a free curved surface, and may have a .
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kasai’s plane mirror to include Kusaka’s bend mirror with free curved shape because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kasai’s plane mirror and Kusaka’s bend mirror with free curved shape perform the same general and predictable function, the predictable function being providing a folding mirror for the projected image display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Kasai’s plane mirror by replacing it with Kusaka’s bend mirror with free curved shape. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Kasai, as modified by Kusaka, teaches the mirror having a free curved surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691